DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Applicant’s submission dated 08/31/2021responding to Non-Final Office Action dated 06/10/2021 is acknowledged. Accordingly, claims 1-7 remain pending in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, U.S. Pat. 5,801,097, hereafter Chang, in view of Yamaguchi et. al., U.S. Pat. Pub. 2016/0351446, hereafter Yamaguchi.
Regarding claim 1, Chang discloses (Figs 1-7) a method for fabricating semiconductor device, comprising:
forming a gate structure [34], [36] on a substrate [30];
forming a source/drain region [38a], [38b] adjacent to two sides of the gate structure [36]; forming an interlayer dielectric (ILD) layer [40a],[40b],[40c] on the gate structure; 
forming a contact hole (unmarked space between [40a] and [40b] in the ILD layer to expose the source/drain region; 
forming a barrier layer [48] (Col. 7, line67-Col. 8, line 2, Col. 8, lines 42-47) in the contact hole; 
performing an anneal process [46] (Col. 8, lines 2-10); and
performing a plasma treatment process to inject nitrogen [44] into the contact hole (Col. 7, lines 18-56, see “plasma nitridation” in line 56 for brevity).
Chang fails to explicitly disclose:
wherein the barrier layer comprises titanium nitride;
wherein the plasma treatment process is performed after the anneal process to inject nitrogen into the barrier layer comprising TiN for increasing nitrogen to titanium ratio of the barrier layer
However, Yamaguchi discloses (Figs 1, 2)
(Fig. 1, par. [0033]) wherein the barrier layer [6] comprises titanium nitride [5];
wherein the plasma treatment process (S6) is performed after the anneal process (S5) to inject nitrogen into the barrier layer comprising TiN for increasing nitrogen to titanium ratio of the barrier layer (This limitation is met by step S6 in Fig. 2 of Yamauchi, see also Fig. 6 of Chang, which illustrates the process).

Regarding claim 2, Chang in view of Yamaguchi discloses everything as applied above. Chang further discloses further comprising forming a metal (Titanium, Col. 7, lines 10-17) layer [42] in the contact hole before forming the barrier layer.
Regarding claim 3, Chang in view of Yamaguchi discloses everything as applied above.  Chang further discloses (Col. 7, lines 10-17) wherein the metal layer [42] comprises titanium (Ti).
Regarding claim 6, Chang in view of Yamaguchi discloses everything as applied above. Chang further discloses, as a survey of background of invention (Col. 1, lines 46-63) further comprising performing the anneal process to form a silicide layer on the source/drain region.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the process of Chang as taught in the background section, because Chang teaches (Col. 1, lines 46-63) that the silicide is desirable as an adhesion promoter.
Regarding claim 7, Chang in view of Yamaguchi discloses everything as applied above. Chang further discloses (Col. 1, line 62) wherein the silicide layer comprises titanium silicide.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, U.S. Pat. 5,801,097, hereafter Chang, in view of Yamaguchi et. al., U.S. Pat. Pub. 2016/0351446, hereafter Yamaguchi, and further in view of Wang et. al., U.S. Pat. Pub. 2014/0084340, hereafter Wang.
Regarding claim 4, Chang in view of Yamaguchi discloses everything as applied above. Chang further discloses further comprising:

Chang in view of Yamaguchi fails to explicitly disclose:
planarizing the conductive layer, the barrier layer, and the metal layer to form a contact
plug, but the limitation appears to be implied in the drawings.
	However, Wang discloses (par. [0037], Figs. 11-12) further comprising:
planarizing the conductive layer [228], the barrier layer, and the metal layer to form a contact
plug [230].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chang with the teachings of planarization process of Wang, because this process is needed and implied in Chang to complete the contact hole structure.
Regarding claim 5, Chang in view of Yamaguchi in view of Wang discloses everything as applied above. Chang further discloses (Fig. 7, Col. 8, lines 24-28) wherein the conductive layer comprises tungsten (W).

Response to Arguments
Applicant's arguments filed 08/31/21 have been fully considered but they are not persuasive. Applicant argues, pp. 2-4, that:
1. Chang forms the barrier layer in the same step ad nitridation
2. Chang forms TiN by annealing
3. So, Chang teaches away from performing plasma nitridation process. Essentially, Yamauchi teaches the entire process


2. Chang is not teaching forming by annealing. Col. 8, limes 1-10 are clear that annealing is performed after TiN is already formed.
3. Yamaguchi teaches (see Fig. 2) Anneal treatment (S5) after forming Ti/TiN film (S4), and using plasma nitridation (S6) on the Ti/TiN film. Essentially, it’s Yamaguchi who teaches everything about the ptocess, without specifying the particular contact of the transistor. In that sense Chang could even be used as a secondary reference.
Arguments are not persuasive, and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/               Examiner, Art Unit 2817